FILED
                             NOT FOR PUBLICATION                               FEB 05 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

ULADZIMIR SLIUSAR and                            No. 10-71562
ALIAKSANDRA HRYHORYEVA,
                                                 Agency Nos.        A098-534-453
              Petitioners,                                          A098-534-454

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



ULADZIMIR SLIUSAR and                            No. 11-73849
ALIAKSANDRA HRYHORYEVA,
                                                 Agency Nos.        A098-534-453
              Petitioners,                                          A098-534-454

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
                          Submitted February 3, 2015**
                            San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and MURPHY, District
Judge.***

      Appellants Uladzimir Sliusar and derivatively Aliaksandra Hryhoryeva,

citizens of Belarus, petition for review of a Board of Immigration Appeals decision

affirming an Immigration Judge’s denial of their application for asylum,

withholding of removal, protection under the Convention Against Torture, and

determination that Sliusar filed a frivolous asylum application. Where, as here, the

BIA incorporates parts of the IJ’s decision while providing its own analysis, we

review those incorporated portions of the IJ’s decision but otherwise confine our

analysis to the BIA opinion. Gonzalez v. INS, 82 F.3d 903, 907 (9th Cir. 1996).

Decisions of the agency are reviewed under the substantial evidence standard and

must be affirmed if they are “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Donchev v. Mukasey, 553 F.3d
1206, 1213 (9th Cir. 2009) (citing to INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992)).


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.

                                         2
      Petitioners were admitted to the United States on June 4, 2004, in Newark,

New Jersey. Sliusar applied for asylum on January 27, 2005. On June 27, 2006,

the IJ, after a hearing on the merits, found that Petitioners had filed a frivolous

asylum petition. The BIA reviewed this decision and denied Petitioners appeal on

all but one count. The BIA remanded the case to the IJ to reconsider whether

Sliusar filed a frivolous application in light of the recent BIA decision in the

Matter of Y-L-, 24 I. & N. Dec. 151 (BIA 2007). The IJ again found that

Petitioners filed a frivolous application, even in light of the BIA’s opinion in the

Matter of Y-L-. Petitioners appealed again and the BIA affirmed. On March 11,

2011, Petitioners filed a motion to reopen, which was denied on November 16,

2011. This appeal followed.

      The agency’s finding that Sliusar was not credible and his asylum

application frivolous are well supported by the record. The IJ examined Sliusar’s

statement in support of his application for asylum and found that large portions of

that statement were copied from “five different asylum declarations filed in five

different cases.” The plagiarism was so extensive that the IJ noted that many of the

five statements had “full paragraphs identical to those of the respondent.” During

the IJ’s hearing, Sliusar was asked to explain these similarities. Rather than

explaining them, his testimony produced further inconsistencies with his prior

                                           3
testimony to the court and the asylum officer. Given the obvious plagiarism in his

application, his inability to explain why his statement was so similar to others, and

the inconsistencies within his own sworn testimony, the IJ properly found Sliusar

not credible. Ahir v. Mukasey, 527 F.3d 912, 918-19 (9th Cir. 2008) (holding that

inconsistencies between an alien’s application and testimony and an inability to

explain those inconsistencies establishes frivolousness by a preponderance of the

evidence).1

      The record also supports the IJ’s determination that Sliusar submitted a

frivolous asylum application. First, Sliusar was adequately advised that

frivolousness was a concern. Then, the IJ properly found that “a substantial

number of discrepancies, in fact, all of them, go to the heart of respondent’s claim,

and therefore are material elements of this claim.” Sliusar was given sufficient

opportunity to explain the discrepancies in his application and testimony and failed

to do so. Moreover, Petitioners were given a second opportunity to brief the

discrepancies when the BIA remanded their claim for consideration of the factors

in light of the Matter of Y-L-, 24 I. & N. Dec. 151. On the second evaluation of

Petitioners’ claim, the BIA held that “the Immigration Judge followed the

      1
        Petitioner claims that the testimony of the asylum officer was incompetent.
We find this claim meritless. Moreover, there was ample documentary evidence in
the record to support the IJ’s adverse credibility finding against Sliusar.

                                          4
framework of Matter of Y-L-, supra, to determine that the respondents knowingly

made frivolous asylum applications.” We agree. The IJ was not required to hold

another hearing on remand, as the record was sufficiently developed to apply

Matter of Y-L- to the facts of the case.

      The BIA did not abuse its discretion in denying either of Petitioners’

requests to reopen. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009).

Under an abuse of discretion standard, Petitioners failed to establish changed

country conditions warranting reopening. 8 U.S.C. § 1229a(c)(7)(C)(ii); see also

Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (holding that to reopen a

case an alien must show that the new evidence would likely change the result)

(citing to Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992)). Nor did the

BIA err in adopting the IJ’s decision that Hryhoryeva participated in filing the

frivolous application and had not shown any reason why her new application

warranted an exercise of the IJ’s discretion. Singh v. Holder, 643 F.3d 1178, 1181

(9th Cir. 2011) (upholding an agency’s adverse credibility holding against a

petitioner who did not falsely testify himself but failed to correct the record during

false testimony by both his spouse and his lawyer).

      PETITION DENIED.




                                           5